DECISION
The application of the above-named defendant for a review of the sentence of 15 years on each of 2 counts to be served concurrently plus 2 years for the use of a weapon, to be served consecutively imposed on May 10,1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 6 years on each of two Counts of Robbery to be served concurrently, plus 2 years for the use of a weapon, to be served consecutively to the robbery charges.
Reasons for the amended sentence are:
(1) No previous criminal record;
(2) the age of the Defendant at the time of the offense;
(3) Defendant has a good work record, and this Board finds that he would be a good candidate for rehabilitation; and
(4) it brings the sentence more in line with other crimes of similar nature.
We wish to thank Gene Brown, Attorney from Bozeman, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson